DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 1-2, the limitation “the load-bearing part is disposed within the end termination before treatment begins” is vague and indefinite.  What does treatment refer to?  Is treatment considered attaching the belt to the monitor?  Is treatment removing some of the polymeric layer of the belt?  What structure is being claime?  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Puranen et al., US PGPub 2016/0221796.

    PNG
    media_image1.png
    234
    514
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    216
    362
    media_image2.png
    Greyscale

Regarding claim 1, Puranen et al. discloses a method of treating a load-bearing part (4) in a passenger moving system (see [0003]), the load-bearing part (4) comprising a plurality of tension (5) members surrounded by a polymer material (6), wherein the load-bearing part (4) comprises a plurality of sections (section enclosed by 2a,2b and section external to end terminals (see fig 11)) at least one 
Regarding claim 4, Puranen et al. discloses the method of claim 1 wherein the connection terminal (C1,C2) is obtained by: applying (see fig 3-5) a conductive layer (8b) to the exposed (region 9) tension members (5).
Regarding claim 7, Puranen et al. discloses the method of claim 1 wherein the tension members (5) comprise an electrically conductive material (see [0051]).
Regarding claim 8, Puranen et al. discloses the method of claim 1 wherein the polymer material (6) is electrically insulative (see [0051]).
Regarding claim 9, Puranen et al. discloses the method of claim 1 wherein the load-bearing part (5) is disposed within the end termination (T1,T2).
	Regarding claim 10, as best understood, Puranen et al. discloses the method of claim 9 wherein the load-bearing part (5) is disposed within the end termination (T1,T2) before treatment begins.
Regarding claim 11, Puranen et al. discloses 11. (Original) The method of claim 1 wherein the load-bearing part (5) is first treated (coated with 6) and then introduced to the end termination (T1,T2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Puranen et al. in view of Annen et al., US PGPub 2011/0220438
Regarding claim 2, Puranen et al. discloses the method of claim 1 but does not specify further comprising removing at least a part of the polymer material at the at least one section to obtain the exposed tension members.

    PNG
    media_image3.png
    204
    239
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    483
    451
    media_image4.png
    Greyscale

Annen et al. teaches a similar elevator belt electrical monitoring system wherein wherein assembly includes removing at least a part of the polymer material (see recess 12) at the at least one section (see fig 6a) to obtain the exposed tension members (2).  It would have been obvious to provide the recess described by Annen et al. to the system disclosed by Puranen et al. in order to improve the electrical connection at the terminal by exposing a larger section of the conductive tension elements.  
	Regarding claim 5, Puranen et al. discloses the method of claim 1 wherein the connection terminal (C1,C2) is located at a terminal end (T1,T2) of the load-bearing part (5) but does not specify that the terminal end is located outside the end terminal.  Annen et al. teaches a similar elevator belt electrical monitoring system wherein terminal end is a free end (see fig 13, region o belt beyond 48) of the load bearing part (1) that is disposed outside of the end termination (48).  It would have been obvious to provide the terminal end configuration described by Annen et al. to the system disclosed by Puranen et al. in order to improve the electrical connection.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puranen et al. in view of Lehtinen et al., US PGPub 2015/0362450.
Regarding claim 6, Puranen et al. discloses the method of claim 1 but does not specify that the monitor measures capacitance.  

    PNG
    media_image5.png
    233
    389
    media_image5.png
    Greyscale

Lehtinen et al. teaches a similar elevator belt monitoring system (see fig 3) wherein the monitor (7) is configured to measure capacitance (see [0040]).  It would have been obvious to provide the capacitance monitoring described by Lehtinen et al. to the system disclosed by Puranen et al. in order to provide indication of the development of interlayer matric cracks and interlayer delamination within the belt.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

None of the references of the prior art teach or suggest the method and associated elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator method in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654